Title: From George Washington to Mary Ball Washington, 18 July 1755
From: Washington, George
To: Washington, Mary Ball

 

[Fort Cumberland, Md., 18 July 1755]
To Mrs Washingtonnear Fredg Honour’d Madm

As I doubt not but you have heard of our defeat, and perhaps have had it represented in a worse light (if possible) than it deserves; I have taken this earliest oppertunity to give you some acct of the Engagement, as it happen’d within 7 miles of the French Fort on Wednesday the 9th Inst.
We Marchd onto that place witht any considerable loss, havg only now and then a stragler pickd up by the French Scoutg Indns. When we came there, we were attackd by a body of French and Indns whose number (I am certain persuaded) did not exceed 300 Men; our’s consisted of abt 1,300 well armd Troops; chiefly of the English Regular Soldiers, who were struck with such a panick, that they behavd with more cowardice than it is possible to conceive; The Officers behav’d Gallantly in order to encourage their Men, for which they sufferd greatly; there being near 60 killd and wounded; a large proportion out of the number we had! The Virginia Troops shewd a good deal of Bravery, & were near all killd; for I believe out of 3 Companys that were there, their is scarce 30 Men left alive; Capt. Peyrouny & all his Officer’s down to a Corporal was killd; Capt. Polson shard near as hard a Fate, for only one of his was left: In short the dastardly behaviour of thos⟨e⟩ they call regular’s, exposd all other’s that were inclind to do their duty to almost certain death; and at last, in dispight of all the efforts of the Officer’s to the Contrary, they broke, and run as Sheep pursued by dogs; and it was impossible to rally them. The Genl was wounded; of wch he died 3 Days after; Sir Peter Halket was killd in the Field: where died many other brave Officer’s; I luckily escapd witht a wound, tho’ I had four Bullets through my Coat, and two Horses shot under me; Captns Orme & Morris two of the Genls Aids de Camps, were wounded early in the Engagemt which renderd

the duty harder upon me, as I was the only person then left to distribute the Genls Orders, which I was scarcely able to do, as I was not half recovered from a violent illness that had confin’d me to my Bed, and a Waggon, for above 10 Days; I am still in a weak and Feeble condn which induces me to halt here 2 or 3 Days in hopes of recovg a little Strength, to enable me to proceed homewards; from whence, I fear I shall not be able to stir till towards Sepr, so that I shall not have the pleasure of seeing you till then, unless it be in Fairfax; please to give my love [to] Mr Lewis and my Sister, & Compts to Mr Jackson and all other Fds that enquire after me. I am Hond Madm Yr most Dutiful Son

G. W——n


P.S. You may acqt Priscilla Mullican that her Son Charles is very well, havg only recd a slight wd in his Foot wch will be curd witht detrimt to him in a very small time. We had abt 300 Men killd and as many, ⟨o⟩r more, wounded; and this chiefly done by our own Men.

